DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 20 December 2021 has been entered.
Status of the Claims
Applicant amended claim 1.  Claims 3 and 10-20 were cancelled previously by Applicant.  Claims 1, 2, and 4-9 are pending.  
Rejoinder
As explained later in this Notice of Allowance, claim 1 is directed to an allowable composition.  That claim is generic in regard to species or form of nanoparticle.  Applicant previously elected hydrogel as the nanoparticle form.  Reply filed 20 November 2019 at page 5.  Pursuant to the procedures set forth in MPEP § 821.04, the entire scope of the generic nanoparticle limitation has been fully examined for patentability under 37 CFR 1.104.  Therefore, the election-of-species requirement concerning the form of the nanoparticle, which is set forth on page 6 of the Office action issued 20 September 2019, is hereby withdrawn.  Accordingly, claim 7 is REJOINED and fully examined for patentability under 37 CFR 1.104.  The examiner notes that the restriction requirement among Inventions I, II, and III remains in force.  See Office action issued 20 September 2019 at pages 2-5.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant’s amendments to claim 1 are supported by pages 3 and 8 of the specification, as originally filed on 22 December 2017.  
Those amendments overcome the rejection of claims 1, 2, 4-6, 8, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office action (21 September 2021).  
Additionally, those amendments overcome both rejections under 35 U.S.C. 103(a) set forth in the previous Office action.
The examiner notes that Hinderson (US 2015/0150907 A1) and the other prior art references applied in the previous Office action cannot be applied alone, or in combination with one or more additional prior art reference(s), to satisfy claim 1, which now requires that a substantially air-free aqueous solution of hypochlorous acid and zinc metal ion is encapsulated in a nanoparticle.  The examiner is mindful that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”  MPEP § 2142; see also MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (emphasis in original)).  
In sum, all rejections set forth in the previous Office action are withdrawn.  
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 
Claims 1, 2, and 4-9 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
27 January 2022


/BETHANY P BARHAM/TC1600 Acting Director